ORDER

PER CURIAM:
AND NOW, this 8th day of February 2013, the Application for Reconsideration filed by Westmoreland Intermediate Unit # 7 Classroom Assistants Educational Support Personnel Association, PSEA-NEA is GRANTED, the Petition for Allowance of Appeal is GRANTED, and the Order of the Commonwealth Court dated July 8, 2009 is VACATED. This matter is REMANDED to the Commonwealth Court for reconsideration on the basis of Philadelphia Housing Authority v. American Federation of State, County and Municipal Employees, 617 Pa. 69, 52 A.3d 1117 (2012).